Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 2-24-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 15/985,503 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of the ‘503 application are substantially similar to claims 1-16 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Further, it is noted that a notice of allowance has been issued in the ‘503 application.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0173769 to Leyns et al. in view of U.S. Patent No. 4,837,971 to Visser and further in view of U.S. Patent Application Publication No. 2018/0012347 to Jens et al.
Referring to claim 1, Leyns et al. discloses an assembly line grow pod notification system comprising, a status indicator – at 146 and/or – at 158 and/or – see the mechanical failsafe detailed in paragraph [0182], and a transport device – at 112,118-122, containing one or more plants therein – see at 116 in figures 1-2, the system comprising, one or more sensors – at 132-138, and a transport device-computing device – at 126 and/or 128,143,150,156,160 and/or 152,154, communicatively coupled to the one or more sensors and the status indicator – see for example paragraphs [0174] thru [0181], the transport device-computing device comprising a 
Referring to claim 2, Leyns et al. as modified by Visser and Jens et al. further discloses the determined information includes an operational state of the cart – see for example paragraph [0182] of Leyns et al.

Referring to claim 4, Leyns et al. as modified by Visser and Jens et al. further discloses the determined information includes at least one of the following: a water level, an air characteristic, a temperature, a pressure, a lighting condition, a measured amount of plant growth, a measured plant color, a measured amount of contaminants, a measured pH, or a measured amount of nutrients – see air characteristic such as humidity, water level, amount of plant growth and plant color detailed in paragraphs [0172], [0180]-[0181], [0184] and [0186] of Leyns et al.
Referring to claim 5, Leyns et al. as modified by Visser and Jens et al. further discloses the status indicator includes a plurality of indicators and each indicator of the plurality of indicators corresponds to a particular notification signal for one or more components of the cart – see at 146,158 and failsafe detailed in paragraph [0182] of Leyns et al.
Referring to claim 6, Leyns et al. as modified by Visser and Jens et al. further discloses a master controller – at 126, communicatively coupled to the cart-computing device – at 128,143,150,156,160, and a communication module – see computer network and internet connection detailed in paragraph [0179] of Leyns et al., communicatively coupled to the master controller – see figure 1 and paragraph [0179] of Leyns et al., wherein the master controller, receives, from the cart-computing device, the determined information, generates for display a 
Referring to claim 7, Leyns et al. as modified by Visser and Jens et al. further discloses a master controller – at 126, communicatively coupled to the cart-computing device – at 128,143,150,156,160 in figure 1 of Leyns et al., wherein the master controller, receives, from the cart-computing device, the determined information, determines whether the determined information indicates an issue, determines whether an operator is needed to address the issue, in response to determining that the operator is not needed to address the issue, implements a resolution, and in response to determining that the operator is needed to address the issue, generates a first message indicating a presence of the issue – see for example paragraphs [0172] and [0178] thru [0182] of Leyns et al.
Referring to claim 8, Leyns et al. as modified by Visser and Jens et al. further discloses the master controller, in response to determining that the operator is not needed to address the issue, determines an amount of time to implement the resolution, and generates a second message indicating that the issue is addressed – see for example paragraphs [0180] and [0182] of Leyns et al.
Referring to claim 9, Leyns et al. discloses an assembly line grow pod comprising, a master controller – at 126, a transport device – at 112,118-122 comprising, a tray – at 112, supporting a plant, and a transport device-computing device – at 124,128,143,150,156,160, communicatively coupled to the master controller – see figure 1, and one or more sensors – at 132-140, communicatively coupled to the transport device-computing device – see figure 1, wherein the one or more sensors generate one or more signals corresponding sensed information 

Referring to claim 11, Leyns et al. as modified by Visser and Jens et al. further discloses a communication module – at 158, communicatively coupled to the master controller – see figure 1 of Leyns et al., wherein the master controller: generates a message that includes an indication of the issue with the cart/transport device, and causes the communication module to transmit the message to an external device – see at 158 and 152,154 in figure 1 and see paragraphs [0178] thru [0184] of Leyns et al.
Referring to claim 12, Leyns et al. as modified by Visser and Jens et al. further discloses the master controller – at 126, determines a resolution to the issue with the cart/transport device and wherein the message further includes the resolution to the issue with the cart – see for example paragraphs [0180] thru [0182] of Leyns et al.
Referring to claim 13, Leyns et al. as modified by Visser and Jens et al. further discloses a status corresponding to the plurality of plants includes the status of at least one of the following: a water level, an air characteristic, a temperature, a pressure, a lighting condition, a measured amount of plant growth, a measured plant color, a measured amount of contaminants, a measured pH, or a measured amount of nutrients – see air characteristic such as humidity, water level, amount of plant growth and plant color detailed in paragraphs [0172], [0180]-[0181], [0184] and [0186] of Leyns et al.
Referring to claim 14, Leyns et al. as modified by Visser and Jens et al. further discloses a status corresponding to the cart includes the status of at least one of the following: a status of a 
Referring to claim 15, Leyns et al. as modified by Visser and Jens et al. further discloses the one or more sensors comprise a camera – at 138,140, communicatively coupled to the master controller – at 126 – see figure 1 of Leyns et al., and the master controller – at 126, receives image data from the camera, the image data including images of the cart, and determines the issue with the cart based on the image data – see for example figure 1 and paragraphs [0178] thru [0184] of Leyns et al.
Referring to claim 16, Leyns et al. as modified by Visser and Jens et al. further discloses the track includes one or more rails – see at 7-9 of Visser, wherein the track – at 120,122 of Leyns et al. and – at 7-9 of Visser, communicatively couple the master controller – at 126 of Leyns et al. and – at 21 of Visser, to the cart-computing device – at 124 – see figure 1 of Leyns et al., and – at 20 – see figure 2 of Visser. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Leyns et al. and add the cart on a track with rails as disclosed by Visser, so as to yield the predictable result of quickly moving the plants to various locations of the system as desired. Leyns et al. further does not disclose the cart/transport comprises the one or more sensors and computing device.

Response to Arguments

4.	Regarding the non-statutory double patenting rejections of claims 1-16, applicant argues that related application 15/985,503 is related to measuring plant growth by determining plant overgrowth or undergrowth. This argument is not persuasive in that the overgrowth and undergrowth detailed in the ‘503 applicant correspond to the plant characteristics and issues detailed in claims 1-16 of the present application. 
	Regarding the prior art rejections of claims 1 and 9, applicant’s claim amendments and remarks/arguments dated 2-24-21 with respect to the Wi reference US 5438794, obviates the prior art rejections detailed in the last office action dated 11-24-20. However, applicant’s claim amendments dated 2-24-21 necessitates the new grounds of rejection detailed earlier in paragraph 3 of this office action. Further, specific to the prior art rejections of claim 9, applicant argues that that Leyns et al. reference US 2014/0173769 does not disclose determining a criticality of an issue, and generating a visualization of the issue, the visualization indicating the criticality of the issue. Leyns et al. as seen in paragraphs [0058] and [0179] thru [0184] discloses determining an issue and criticality of an issue such as a malfunction of the watering system with visual indication of the issue as detailed in paragraph [0058] and a malfunction of the transport device, plant growth determination and water use and determine any issues associated with these determinations as detailed in paragraphs [0179] thru [0184] and the issues and criticality of these 

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643